Title: To Thomas Jefferson from Thomas Walker Maury, 31 October 1820
From: Maury, Thomas Walker
To: Jefferson, Thomas


Dear Sir
Charlottesville
31st October. 1820.
My relation William Maury of Liverpool will be here in a few days on his way thro the States of Kentucky, Tennessee Alabama & Mississippi to New. Orleans. I have lately received a letter from him, in which he requested me to ask the favor of you to give him letters to a few of the distinguished men in those states. Should you find it convenient to do so, be good enough to send the letters to me, to the care of Mr James Leitch of this place.respectfully yr mo: obtTh: N. Maury